 30DECISIONSOF NATIONAL LABOR RELATIONS BOARDBuilding Service EmployeesUnion, Local No. 87,AFL-CIO and LibertyHouse/Rhodes.Case 20-CP-565March 11, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn November 12, 1975, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketed,for a period of 1 year from our cessation of pick-eting activity, Liberty House/Rhodes, where anobject thereof is forcing or requiring this Em-ployer to recognize or bargain collectively withthisUnion, or to force or require the employeesof this Employer to accept or select this Unionas their collective-bargaining representative.WE WILL NOT picket, or cause to be picketed,or threaten to picket Liberty House/Rhodes, forany of the above-mentioned objects, where with-in the preceding 12 months a valid election un-der Section 9(c) of the National Labor RelationsAct has been conducted which this Union didnot win.BUILDING SERVICE EMPLOYEES UNION,LOCALNo. 87,AFL-CIOORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the NationalLabor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judgeand herebyorders that the Respondent,Building Service Em-ployees Union,Local No. 87, AFL-CIO, San Fran-cisco,California, its officers,agents, and representa-tives,shall take the action set forth in the saidrecommended Order as modified below:1.Substitute the following for paragraph 1(a):"(a) Picketing, or causing to be picketed,for a pe-riod of 1 yearfrom the date Respondent terminatesits picketingactivity, LibertyHouse/Rhodes, wherean object thereof is forcing or requiringLibertyHouse/Rhodes to recognize or bargaincollectivelywith the Respondent,or to force or require the em-ployeesof LibertyHouse/Rhodes to accept or selectthe Respondent as their collective-bargaining repre-sentative."2.Substitute the attached notice forthat of theAdministrative Law Judge.1We adopt the Administrative Law Judge's recommendation that Re-spondent be enjoined from picketingLibertyHouse/Rhodes forIyear fromthe date when the illegal picketing was, or will be,discontinued.We leavethe determination of that date to the compliance stage of the proceeding.We therefore do not adopt the formal procedure recommendedby the Ad-ministrative Law Judge in the last sentence of footnote12 of hisDecision.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO,AdministrativeLaw Judge: Thehearing in this case, held on September18, 1975,is basedon chargesfiled by LibertyHouse/Rhodes,herein calledthe Employer,on May22, 1975,and a complaint issued onJune 2,1975, on behalf of the General Counsel of the Na-tional Labor Relations Board,herein called the Board, al-leging that Building Service EmployeesUnion, Local No.87,AFL-CIO, herein called Respondent,has engaged inunfair labor practices within the meaning of Section8(bx7)(B)of the NationalLaborRelations Act, as amend-ed, herein calledthe Act.Respondent filed an answer de-nying the commission of the alleged unfair labor practices.Uponthe entire record,and from my observation of thedemeanor of the witnesses,and having considered the post-hearing briefs,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYER INVOLVEDThe Employer, Liberty House/Rhodes, is a Californiacorporation which operates a retail department store inSan Francisco, California. The parties stipulated that dur-ing the past year the Employer has received gross revenuesin excessof $500,000 and purchased goods from outsidethe State of California valuedin excessof $50,000.Basedon the foregoing I find that the Employer is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that it will effectuate the223 NLRB No. 6 BUILDING SERVICE EMPLOYEESUNION, LOCAL 8731policies of the Act for the Board to assert its jurisdiction.11.THE LABORORGANIZATION INVOLVEDThe complaint alleges,the answer admits,and I find thatthe Respondent,Building Service Employees Union, LocalNo. 87, AFL-CIO, is a labor organization within themeaning of Section2(5) of the Act.III.THE QUESTION FOR DECISIONThe ultimate question is whether Respondent picketedthe Employer's department store in violation of Section8(6)(7)(B) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts in ChronologyThe janitorial work at the Employer's department storefor several years was performed by janitors employed bytheAmerican BuildingMaintenanceCompany (ABM)pursuant to a contract between ABM and the Employer'spredecessor, City of Paris, and then the Employer. The 11janitors employed at the store by ABM, all of whom weremembers of the Respondent,were representedby Respon-dent and their terms and conditions of employment weredictated by a collective-bargaining agreement between Re-spondent and ABM.On or about March 1, 1975,1 the Employer notifiedABM that effective April 1 their janitorial contract wasterminated.ABM told this to the Respondent's businessrepresentative, Rex Kennedy, who on March 10 wrote thefollowing letter to Roger Lumry, the Employer's operationsmanager:One of the contractors that is signatory to our Agree-ment, American Building Maintenance Company, hasinformed us that as of April 1, they will no longer beperforming the janitorial maintenance work at yourstore.Iwould therefore request a meeting with you to dis-cuss the signing of our Independent Retail StoreAgreement.The signing of this agreement will not benecessary if you plan on having a successor contrac-tor. If you plan on a successor contractor,would youplease inform me at your earliest convenience thename and address of your incoming contractor.Imake both of these requests because our membershave long standing pension, health & welfare and va-cation rights which should not be interrupted or im-pairedin any way.Please feel free to call my office to arrange a meetingat our mutual convenience.The Employer did not reply to his letter, so Kennedysought strike sanctions against theEmployerfrom the SanFrancisco Labor Council.2 The Council's principal official,1Unless otherwise specified all dates hereinrefer to 1975.2 The Councilis composed of all the local unions in San Francisco whoare affiliatedwith the AFL-CIO.John Crowley, its secretary-treasurer notified the Employ-er by telegram on March 24 that Respondent had request-ed strike sanctionsand the Council's executive committeewould consider the request at its meeting of March 26 andthe Employer's representatives were invited to attend thismeeting.Upon receipt of this telegram, the Employer's la-bor relations consultant, Tyron Cochran, telephoned Ken-nedy on March 25 and asked why Respondent was seekingstrike sanctions. Kennedy replied that he understood theEmployer was terminating the services of ABM. If thiswere true, Kennedy said, the Respondent wanted a con-tract with the Employer. Cochran indicated, in substance,that this was impossible since the Employer already hadhired a new complement of janitors and on April 1 intend-ed to replace ABM's janitors with the new hires. Cochranacknowledged that the Respondent had historically repre-sented the janitors employed at the Employer's store, butstated that this had no bearing on the current situationsince the Employer was not a successor employer to ABM?On March 26 Cochran, accompanied by Louise Mein-inger, the Employer's director of labor relations, went tothe Council's offices to attend the meeting scheduled thereto discuss the Respondent's request for strike sanctions.Present besides Meininger and Cochran were Kennedy, theRespondent'sbusiness representative,and its president,Herman Eimers, as well as the Council's secretary-treasur-er, Jack Crowley, and its executive committee. Crowleyopened the meeting by asking for the Employer's position.Cochran, in response, asked that Respondent present itsposition. Kennedy answered, "we want a contract with Li-berty House." Cochran refused to sign a contract, declar-ing that he had already turned down Kennedy's identicalrequest made over the phone the previous day. Kennedyaccused the Employer of "horsing us around," explainingthat the Employer had not answered his letter of March 10.When Cochran stated he had never seen this letter, Kenne-dy handed him a copy which Cochran read and asked whatitmeant.Kennedy answered, "itmeans we want a contractwith LibertyHouse."Cochran reiteratedhis refusal to signsuch a contract and offered to allow the Respondent todemonstrate its representative status among the janitorsemployed by the Employer by means of either a card checkor an election. Eimers rejected this offer, accused the Em-ployer of being antiunion, and stated that Respondentwanted a contract with the Employer. The meeting endedaftera brief recess with Crowley stating that theRespondent's request for strike sanctions had been re-leased into Crowley's hands and that Crowley would be incontact with Cochran within the next few days.43The above-describedMarch 25 phone conversation between Cochranand Kennedy is based onCochran's undenied and credible testimony. Ken-nedy,a witness for Respondent,did not testify about this conversation. Oncross-examination,however, he generally denied ever asking a representa-tive of the Employer to sign a contract. Kennedy was not a convincingwitness and I reject this general denial.4The above description of what occurred at the March 26 meeting isbased on the testimony of Cochran which in all significant respects wascorroborated by Meininger's.Both presented their testimony in a straight-forward and convincing manner and impressed me as credible witnesses.The three witnessescalled byRespondent-Healy,Eimers, and Kennedy-Continued 32DECISIONSOF NATIONAL LABOR RELATIONS BOARDCrowley thereafter contactedCochran. They spoke overthe telephoneon Friday,March 28,at which timeCrowleystated that the Respondent intendedto strike the Employerand that the Employer could stop thestrike bysigning acontract.Cochran replied this was impossiblebut indicatedhe wantedthe opportunityto consult further with theEmployer'sdirector of labor relations,Meininger, andwould like to meet and discuss the matterfurther withCrowleythe followingMonday,March31.Crowleyagreed.On the morningofMarch 31 Cochran andMeiningerwent to theCouncil's officeswhere theywereinformed byCrowleythat the Employerwould haveto signa contractwith Respondentor it would be faced witha picket line.Cochran told him that thebest the Employer could offerwas an immediatecardcheck or an election.They thenwent into the adjoining meeting roomwhere they werejoined byRespondent's representatives Eimers,Kennedy,and William Healy,its associate researchdirector.Duringthe course of the ensuing discussion Healy askedwhetherthe Employer,as a successoremployer,could sign a con-tract with Respondent.Cochranstated,in substance, thatthe Employerwas not a successorto ABM since it hadhired a new complement of janitors.Eimers replied, "that'syour problem,fire them,"and declaredthatRespondentwanted the Employer to sign a contractand intended topicket and shut downthe Employer. Cochran took the po-sition that to discharge the employees,as requested byEimers, was illegal and that if Respondentpicketed, theEmployer would go to the Board.Also during thismeetingKennedy accused the Employer of employing janitors forless than the union wage scale andof only payingits jani-tors$4.60 per hour.5 Meininger denied this and stated thatthe Employer was meeting the area standardcalled for intheRespondent'slabor agreements.Meininger askedwhere Kennedy had received his informationand he statedthat one of ABM's janitorsemployed atthe storehad beentold by Lumry, the Employer's operations manager, thatthe Employerintendedto pay itsjanitors$4.60 per hour .6who testified about this meeting did not, in bearing and demeanor,impressme as credible witnesses.Also, their testimony failed to corroborate oneanother in significant areas.Eimers and Healy testified that Cochran at thismeeting admitted that the Employer intended to pay the new hires $4.60 or$4.65 an hour and work them 4 hours daily,whereas Kennedy specificallydenies that this subject was even brought up at this meeting.Likewise, Ken-nedy specifically denies,as to Cochran and Meininger,that Healy attendedthis meeting.Finally,in assessing the credibility of Respondent's witnesses Inote that their denials that Respondent's representatives at the meetings ofMarch 26 and 31 asked the Employer's representatives to sign a contractring false when viewed in the fight of Respondent'sMarch 10 written re-quest that the Employer sign a contract and its April 4 picket sign which inpart states that the Employer had no contract with Respondent.No expla-nation was offered by Respondent's witnesses as to why the Respondent onMarch 26 and 31 did not,as seems natural,reiterate its previous writtenrequest that the Employer sign a contract.The hourly rate provided in Respondent's contract covering janitorsemjsloyed in the department store industry is$4.939.Lumry,in fact,had quoted this hourly wage rate to a janitor apparentlyknowing that it was incorrect.In any event, I note that there is no evidencethatMeininger at the March 31 meeting falsely represented the rate of paythat the Employer intended to pay its janitors.To the contrary,it is undis-puted that the Employer,when the janitors commenced work,paid them thehourly rate of pay provided for in the Respondent's contracts with otheremployers who operate department stores.Meininger again denied this and stated,in substance, thatthe Employer intended to pay the wage scale provided intheRespondent'scontracts.The meeting ended, afterCrowley caucussed with Respondent's representatives, withCrowley telling Cochran and Meininger that the Respon-dent wanted to reassess its position and would be in touchwith the Employer in 2 or 3 days .7On April 4 Respondent commenced picketing theEmployer's store.The picketing,at the time of the hearingin this case,September 18, was still in progress.The picketsigns used fromApril 4to on or aboutApril 7 read asfollows:SUPPORT OUR CAUSELibertyHouse does not have a contract with [Respon-dent]covering thejanitorial employees.The formerjanitorial crew was laid off andreplaced byJanitorialemployees who are not paid the prevailing hourlywage rate nor given the prevailing fringe benefits orworking conditions afforded the retail janitorial em-ployees inthe City ofSan Francisco.PLEASE DO NOT PATRONIZE AS LONG ASTHIS UNFAIR CONDITION CONTINUESOn April7 the Employer filed a representation petitionin Case 20-RM-1849 with the Regional Director for Re-gion 20 seeking an election in a unit of all of the janitorsemployed by the Employer at its store.On or aboutApril 7,when the Employer filed its repre-sentation petition,the Respondent changed the wording onthe picket signs, deleting the reference to the fact that theEmployer had no contract with Respondent,which thenread:SUPPORT OUR CAUSEThe former janitorial contractor who employed AFL-CIO janitors and janitresses was terminated and re-placed by janitorial employees who are not paid theprevailing hourly wage rates nor given the prevailingfringe benefits, hours of work or other working condi-tions afforded the retail janitorial employees in theCity of San Francisco.PLEASE DO NOT PATRONIZE AS LONG ASTHIS UNFAIR CONDITION CONTINUESOn April 14 Respondent through its secretary-treasurersent the Board's regional Director for Region 20 a letter inconnection with the Employer'srepresentation petitionwhich letter stated that its purpose "is to disclaim any in-terest concerning representation of the employees as setforth in the above captioned petition[referringto Case 20-RM-1849]."On April16 Respondent's president sent a7What took place at the March 31 meeting as described above is basedon a composite of the credible testimony of Cochran and Meininger, whosetestimony corroborated each other and who, as I have indicated previously,impressed me as credible witnesses.The testimony of Eimers and Kennedyconcerning this meeting has been rejected inasmuch as they empressed meas unreliable witnesses.Also, they were not questioned in any detail aboutthis meeting and the little testimony Kennedy did give about what occurredwas not corroborative of Eimers'and vice versa. BUILDING SERVICE EMPLOYEES UNION, LOCAL 87second written disclaimer to the Regional Director. Re-spondent did not send copies of these disclaimers to theEmployer nor did it otherwise notify the Employer that itwas disclaiming any interest in representing the Employer'sjanitors or was no longer interested in having the Employersign a contract covering said janitors.On April 25 the Employer filed a charge with theBoard's regional Director for Region 20 in Case 20-CP-562, alleging that the Respondentby itspicketing was inviolation of Section 8(b)(7)(C) of the Act.On May I the Regional Director notified Respondentand the Employer that a determination had been madethat an expedited election should be conducted upon theEmployer's representation petition in accordance with Sec-tions 8(b)(7)(C) and 9(c) of the Act. The letter also notifiedthe parties that the Regional Director would not issue an8(b)(7)(C) complaint in Case 20-CP- 62. On the same day,the Regional Director served the Employer and Respon-dent with a notice of election which provided for an elec-tion to be conducted on May 8 in a unit comprised of alljanitors employed at the Employer's store.On May 8 the election was conducted as scheduled with10 of the 12 eligible voters casting valid ballots. Respon-dent lost the election 10-0.On May 15 Respondent, through its attorney, filed ob-jections to the election.The Board'sRegional Director ov-erruled the objections in a supplemental decision datedMay 20 which decision also contained a certification ofresults of election in which the Regional Director certifiedthat a majority of the valid votes had not been cast forRespondent and Respondent was not the exclusive repre-sentative of all the employees in the unit mentioned above.On or about June 17 Respondent changed its picketsigns to read:NOTICE TO PUBLICThis isnot a strike.The labor policy of [the Employer]caused the termination of eleven innocentemployees.SERVICE EMPLOYEES LOCAL 87, AFL-CIOB. Contentions of the PartiesThe General Counsel contends that Respondent's pick-eting was at all times for a recognitional object and that theelection conducted by the Regional Director was validlyheld pursuant to Sections 8(b)(7)(C) and 9(c) of the Act.Thus, the General Counsel urges that the Respondent'spicketing which came after the certification of the resultsof the election violated Section 8(b)(7)(B) of the Act.Respondent contends that it did not picket for a recogni-tional object at any time,either before or after the election.Its picketing,Respondent urges, "has been for either one oftwo purposes-to protest the termination of the workersand/or to protest the failure of the employer to meet areastandards,"and that such picketing is not to be equatedwith recognitional picketing within the proscription of Sec-tion 8(b)(7)(B). Respondent further contends that it did notengagein any activity which wasinconsistentwith its dualpurpose of protecting area standards and protesting thetermination of the janitors.c.Discussion33Section 8(b)(7)(B), the section of the Act Respondent isaccused of violating,provides,in pertinent part, that "itshall be an unfair labor practice for an labor organization... to picket or cause to be picketed...any employerwhere an object thereof is forcing or requiring an employerto recognize or bargain with a labor organization as therepresentative of his employees, . . .where within the pre-ceding twelve months a valid election under Section 9(c) ofthisAct has been conducted...: .It is settled that afinding of a violation under Section 8(b)(7)(B)is premisedupon there having been a valid election.If the RegionalDirector in this case erred in directing the expedited elec-tion,or if the election as held was invalid for other reasons,thepicketinghere could not have violated Section8(b)(7)(B).San Francisco Local Joint Executive Board ofCulinaryWorkers,Bartenders,Hotel,Motel,and Club Ser-viceWorkers,AFL-CIO (Perry's),207 NLRB 199 (1973).Therefore,it is necessary to determine whether under themandate of the first proviso to Section 8(bX7)(C), the Re-gional Director properly in this case conducted an expediteelection upon the Employer's representation petition. Inother words, did the Regional Director properly concludethat Respondent's preelection picketing was motivated bya recognitional object.It is settled that the question of whether a union picketswith a recognitional object is one of fact which may beinferred from all of the union's conduct.N.L.R.B. v. Knit-goodsWorkers UnionLocal 155,International Ladies' Gar-ment Workers Union,AFL-CIO,403 F.2d 388,390 (C.A. 2,1968).An unlawful objective in picketing is rarely provedby admission,but rather must be ascertained from theunion's overall conduct,which would include past relationsbetween the parties as well as the context in which thepicketing occurred.Also, "recognition or organizationneed not be the sole or principal object of the picketing; itis sufficient to make out a violation if one of the union'sobjects is within the statutory language."N.L.R.B.v. Suf-folk CountyDistrictCouncil ofCarpenters,AFL-CIO,387F.2d 170, 173 (C.A. 2, 1967).Accordingly,Section 8(b)(7)is violated ifanobject of the picketing is organization orrecognition.Dallas Building and Construction Trades Coun-cil v.N.L.R.B.,396 F.2d 677,682 (C.A.D.C., 1968). Herethe whole record overwhelmingly establishes that Respon-dent commenced its picketing on April 4 with an object offorcing or requiring the Employer to grant immediate rec-ognition to Respondent as the janitors'bargaining repre-sentative and sign a contract covering the janitors. Thisconclusion is based upon the following considerations:(1)On March 10 Respondent's Business RepresentativeKennedy notified the Employer that if it planned on em-ploying the janitors who cleaned its store,rather than con-tracting out this work,then Respondent desired to meetwith the Employer to"discuss the signing of our Indepen-dent Retail Store Agreement."(2)When the Employer failed to reply to this request,Respondent sought strike sanctions against the Employerfrom the San Francisco Labor Council for the purpose offorcing the Employer to sign a collective-bargaining agree-ment. Thus,on March 25 when Cochran,the Employer's 34DECISIONSOF NATIONAL LABOR RELATIONS BOARDlabor relations consultant, asked why the Respondent wasseeking strike sanctions, Kennedy replied that since theEmployer wasterminatingABM's janitorial services thatRespondent wanted the Employer to enter into a collec-tive-bargaining agreement with Respondent.(3)On March 26, at a meeting called by the San Fran-cisco Labor Council to determine whether Respondent wasentitled to strike sanctions, Kennedy and Respondent'spresident,Eimers, stated in effect that Respondent's dis-pute with the Employer could be resolved if the Employersigned a contractwithRespondent:(4)On March 31, at the final meeting called by theCouncil in an effort to resolve the dispute over the janitorsbetween Respondent and the Employer, the Respondent'sassociateresearchdirector,Healy,reiteratedtheRespondent's previous demand that the Employer sign acollective-bargaining agreement, thistime askingthat theEmployersign as a "successoremployer." When Cochranstated that the Employer was not a "successor" to ABMsince it had replaced all of ABM's janitors with new hires,Eimers,Respondent'spresident,declared,"that'syourproblem, fire them" and in effect warned that if the Em-ployer did not sign a contract covering its janitors that theRespondent intended to picket and shut down its opera-tions:(5)On April 4, hard on theheelsof the Respondent'sthreat to strike and picket the Employer's store if it did notsign a contract covering its janitors, the Respondent com-menced picketing the store with signs which,among otherthings, stated: "[The Employer] does not have a contractwith [Respondent] covering the janitorial employees."To sum up, Respondent's representatives threatened theEmployer that it would strike, picket, and shut down theEmployer's store if it refused to sign a contract coveringthe janitors. The Employer refused and Respondent imme-diately commenced picketing with signs stating that theEmployer did not have a contract with Respondent cover-ing its janitors. These circumstances overwhelmingly provethat Respondent's picketing, when it began on April 4, hada recognitional object. Respondent apparently contends,however, that it abandoned this object on April 7, the datethe Employer filed its representation petition. On this date,or immediately after,the Respondent changed the legendon the picketsignsto refer solely to the Employer's allegedfailure to meet the prevailing area standards,and on April14 and 16 submitted purported disclaimers to the RegionalDirector of any interest in representing the janitors. I shallnow evaluate the Respondent's area standards and dis-claimer defenses.The law is settled that picketing for thesolepurpose ofcompelling an employer's compliance with prevailing areawage and benefit standards;i.e.,"area standards"picket-ing,has no recognitional object and is, therefore, notbarred by Section 8(bX7). As the Board has recognized, aunion"has a legitimate interest apart from organization orrecognition that employers meet prevailing pay scales andemployee benefits, for otherwise employers paying lessthan prevailing wage scales would ultimately underminearea standards."Local 741, UnitedAssociationof Journey-men andApprentices of the Plumbing and Pipe Fitting Indus-try (Keith Riggs Plumbing & Heating Contractor),137NLRB 1125, 1126 (1962). However, because "the usual andnormal purpose of a union is to organize the unorganizedand to negotiate collective bargaining contracts," the "areastandards doctrinecomesinto play only when a union hasforesworn its normal rule to pursue such ends, and haselected only to protect that which it has already attained inthe area from unfair competitive advantage."Sales Deliv-ery Drivers,Warehousemen and Helpers, Local296(AlphaBeta Acme Markets),205 NLRB 462, 469 (1973). Thus,when a union claims that its picketing seeks to preserve"areastandards," the Board will scrutinize its conduct toascertainwhether such an avowed object is used merely asa pretext to disguise a recognitional object.Retail ClerksInternationalAssociation, Local Union No. 899 (State-Mart,Inc.),166 NLRB 818, 822 (1967), enfd. 404 F.2d 855 (C.A.9, 1968). The Board and the courts have held that onefactor to be considered in testing whether a union's picket-ing isreally aimed at protesting substandard wages or ben-efits iswhether the union actually knows or has made aneffort toascertainwhether the picketed employer's wagesand benefits are in fact substandard.N.L.R.B. v. UnitedBrotherhood of Carpenters and Joiners of America, Local 74S(James W. Glover, Ltd.,450 F.2d 1255, 1257 (C.A. 9, 1971);United Brotherhood of Carpenters and Joiners of America,Local 906 (Blankenship Builders, Inc.),204 NLRB 138, fn. 2(1973).Here the Respondent tried to attack the Employer's wag-es at the meeting of March 31 but the Employer's represen-tative emphatically denied that the Employer intended topay the janitors less that the prevailingareapay scale, butrather intended to pay the wage rates provided for in theRespondent's collective-bargainingagreementswith theother retail stores in the area. The Employer in fact did paythe prevailing pay scale to its janitors and there. is no evi-dence that the Employer otherwise was paying the janitorssubstandard benefits. Nor is there evidence to establishthat when Respondent began to picket that its representa-tives had a good-faith belief that the Employer was payingsubstandard wages or benefits. The Employer's industrialrelations director on March 31 had emphatically deniedRespondent's assertion that the janitors would be paid lessthan the prevailingwagerate. Respondent's representativesmade no further attempt to learn the exact nature of theEmployer's compensation rates nor did they ever questionthe Employer about the janitors' other benefits of employ-ment. Respondent at no time asked the Employer to fur-nish it with information so that it would determine whetheritwas meeting the prevailing area standards. In short,when Respondent began its picketing on April 4 and whenitchanged its picket signs on April 7 or thereabouts tosolely protest the Employer's alleged failure to meet pre-vailing area standards, the record shows it had no proof tosupport that contention, nor did it have a good-faith beliefthat this was so. Under the circumstances, I am convincedthat the self-serving legend on the picketsignsprotestingan alleged failure of the Employer to meet prevailing areastandards was pretextual. In addition, Respondent's otherconduct belies its claim that it was merelyengaged in area-standards picketing. Respondent's representatives immedi-ately before the start of the picketing had threatened theEmployer with a picket line if it refusedto signa contract BUILDING SERVICE EMPLOYEESUNION, LOCAL 87withRespondent. Secondly, the picketsignsoriginallydrawn up for the picketing and which were used for thefirst 4 days of the picketing clearly disclosed a recognitionpurpose in the text.Although the text of the signs wasaltered after the Employer filed its representation petition,I am persuaded that the original wording of the picket signexpressed the Respondent's real aim in picketing.8Likewise I am unable to accept at face value theRespondent's disclaimers submitted to the Regional Direc-tor, for "it is settled,however,that the Board[in determin-ing the object of a union's picketing]is not bound to acceptsuch. . .statements at face value,but is entitled to consid-er the totality of the union's conduct."N.L.R.B. v. Knit-goodsWorkers, supra,403 F.2d at 390-391. It is clear thateven express disclaimers do not provide a defense when arecognitional object is demonstrated by other evidence.Centralia Building & Construction Trades Council (PacificSign & Steel Bldg. Co.),155 NLRB 803, 806 (1965);Perry's,supra,207 NLRB 199, 205: cf.Gazette Prining Company,175NLRB 1103 (1969).Here the Respondent'sentirecourse of conduct was inconsistent with its disclaimerswhich were never addressed to the Employer and whichwere not made in good faith.On several occasions immedi-ately prior to the picketing Respondent demanded that theEmployer sign a contract or Respondent would picket. Re-spondent has never notified the Employer that it has aban-doned its requests for a contract or has abandoned its re-quest for immediate recognition,but rather commencedpicketing without notice 4 days after the Employer's lastrefusal to sign a contract. Moreover,although the picketingwhich occurred after Respondent's disclaimers was alleg-edly to advise the public of the Employer's substandardworking conditions, the record, as found previously, estab-lishes the pretextual nature of this picketing.In addition,Respondent's April 16 letter of disclaimer falsely repre-sented that in theirmeetingswith the EmployerRespondent's representatives did not make any demandsfor representation and had requested information concern-ing the janitors'wage rates,hours of work,and fringe bene-fits,which request the Employer ignored, and were in ef-fect told by Cochran that the janitors were to be paidbelow the area standard. As I have previously found, thecredible testimony establishes that Respondent, on eachoccasion when its representatives met with the Employer,demanded that the Employer sign a contract, nor did Re-spondent ever ask that the Employer furnish it with infor-mation about the janitors'wages,hours of work,or bene-fits,and neitherCochran nor any other Employerrepresentative ever indicated to Respondent's representa-tives that the janitors were being paid substandard wages.To the contrary, the Employer's industrial relations direc-tor advised them that the Employer intended to pay thejanitors the same rate of pay as provided in Respondent'sindustrywide contract. These circumstances further indi-8 The original picket signs, used for about 4 days stated,in part,that theEmployer "does not have a contract with [Respondent]covering the janito-rial employees."The Board has held that similar language on a picket signindicates a recognition or bargaining object.SeeConstruction,Shipyard andGeneral LaborersLocal 1207, AFL-CIO (Alfred S.Austin Construction Com--pany),141NLRB 283, 285,In. 5 (1963).35cate that Respondent's disclaimer was not made in goodfaith and that the disclaimer as well as the picket signscannot be taken at face value,For the foregoing reasons, I find that the Regional Di-rectoracted properly when she did not accept theRespondent's disclaimer at face value and determined thattheRespondent was not really concerned about theEmployer's labor costs but had an organizational or recog-nitional object when it picketed the Employer. According-ly, I find that the Regional Director properly conductedthe expedited election upon the Employer's election peti-tion. Since there is no contention or evidence that the elec-tion was otherwise invalid,' there remains only the questionof whether the picketing after the certification of theresultsof the election violated Section 8(b)(7)(B).10 In this regard,as found above, a preponderance of the evidence supportsthe inference that the Respondent picketed with a recogni-tionalobject between April 4 and May 20, the date theRegional Director certified the results of the election. Re-spondent does not contend, and no evidencesuggests, thatitchanged its objective between April 25, when the8(b)(7)(C) charge was filed, and May 22, when the Employ-er filed the 8(b)(7)(B) charge in the instant case. The onlychange in the circumstances which has occurred since May20 was that on June, 17 the Respondent changed its picketsigns to read:"Notice to Public: The labor policy of [theEmployer] caused the termination of eleven innocent em-ployees." Respondent urges that such a protest over thedischarge of employees is not in itself a demand for recog-nition and does not disclose a recognitional object. I agree,but I am convinced that despite the alteration of the picketsignthecircumstances.of this case establish thatRespondent's real aim in continuing its picketing on June17 and thereafter was to compel the Employer to recognizeRespondent as its janitors' representative and to sign acontract covering these employees.Respondent'spresident,Eimers,testifiedthatRespondent's purpose in initially seeking a meeting withthe Employer in March was to convince the Employer tocontinue to employ all of the janitors formerly employedby ABM at the Employer's store. And, as previously found,when Cochran, on March 31, justified the Employer's.re-fusal to sign a contract on the ground that the Employerwas not a successor to ABM since ABM's 11 janitors werebeing replaced by new hires, Eimers advised Cochran tofire the 11 new hires, warning that Respondent would pick-et if the Employer did not sign a contract covering thejanitors. Plainly, Respondent and the Employer both real-ized. that if the Employer retained ABM's 11 janitors, all ofwhom were members of Respondent, that the immediateconsequence of their mass reinstatement or employmentwould have been the designation of the Respondent as thejanitors' bargaining representative and the signing by the9Respondent in this proceeding does not appear to have renewed itsobjection to the election;namely, that no addresses were attached to theso-calledExcelsiorlist.10In 8(b)(7)(B) cases, the decisive date for purposes of ascertaining whenthere has been a valid election conducted under Section 9(c) of the Act isthe date on which a certification of bargaining representative or certifica-tion of results is issued in a Board-conducted election." Retail StoreEmploy-ees' Union Local No.692,Retail Clerks International Association(Irvin,Inc.),134 NLRB 686, 698 (1961). 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployer of a contract as requested by Respondent. In-deed,Business RepresentativeKennedytestified that Re-spondent,during the period it met with theEmployer'srepresentatives in March,was concerned over the"status"of the 11 janitors who were working at the Employer'sstore for ABM and wanted the Employer to continue toemploy all 11,and further testified that if theEmployer didconsent to employ these janitorsthat the Employer had noalternative but to sign a contractwithRespondent coveringthese janitors.These circumstances,plus the Respondent'sconduct which establishes that its picketline from April 4to June 17 hada recognitionalobject,indicatesthat thechange in picket signs on June17 to protestthe dischargeof the 11 janitors,who were members of Respondent, wassimply a pretext for obtaining immediate recognition and asigned contract.Cf.InternationalLongshoremen's andWarehousemen'sUnion LocalNo. 8 (WaterwayTerminalsCo.),193 NLRB 477 (1971);Gazette PrintingCompany,175NLRB1103 (1969).In view of the factorsnoted previously, I find that Re-spondent at no timebefore or afterthe electionabandoneditsoriginalobject ofrecognition and a contract;itsdis-claimer to the RegionalDirectorof the existence of suchan object was a sham;the electionconducted by the Re-gional Director on May 8 was a valid one under Section9(c) of the Act;and its postelection picketingwithin 12months of the Regional Director's Certification of Resultsof said election was in furtherance of its aforesaidoriginal(and continuing) objective,and, as such,violative of Sec-tion 8(bx7)(B) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommendthat it be ordered tocease and desist therefrom and take certainaffirmative ac-tion designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.LibertyHouse/Rhodes,the Employer,is an employerengaged in commerce within the meaning ofSection 2(6)and (7) of the Act.2.Building Service EmployeesUnion, Local No. 87,AFL-CIO,the Respondent,is a labor organization withinthe meaning of Section2(5) of the Act.3.By picketing the Employer sinceMay 20, 1975, withan object of forcing and requiring the Employer to recog-nize and bargain with the Respondentas the collective-bargaining representativeof the Employer's janitors, orforcing or requiring the Employer's janitorsto accept orselect the Respondent as their collective-bargaining repre-sentative,although the Respondent was notcurrently certi-fied as such representative,and a validelection under Sec-tion 9(c) of the Acthaving beenheld within the preceding12 months,the Respondent engaged in unfairlabor prac-tices within the meaning of Section 8(bX7)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entirerecord,and pursuant to Section10(c) of the Act,Ihereby issue the following recommend-ed:ORDER "The Respondent,Building Service Employees Union,Local No. 87, AFL-CIO, its officers,agents,and represen-tatives, shall:1.Cease and desist from:(a)Picketing,or causingto be picketed, for a period of Iyear from September 18, 1975,1Liberty House/Rhodes,where an object thereof is forcing or requiringLibertyHouse/Rhodes to recognize or bargain collectively withthe Respondent,or to force or require the employees ofLibertyHouse/Rhodes to accept or select the Respondentas their collective-bargaining representative.(b)Picketing, or causing to be picketed,or threateningto picket, Liberty House/Rhodes, for any of the above-mentioned objects,where within the preceding 12 months avalid election under Section 9(c) has been conducted whichthe Respondent did not win.2.Take the following affirmative action necessary to ef-fectuate the policiesof the Act:(a) Post at the Respondent's business offices and meet-ing halls copies of the attached notice marked"Appen-dix." 13 Copies of said notice, provided by the RegionalDirector forRegion 20, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof,and be maintainedby it for60 consecutive days thereafter,in conspicuousplaces, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(b)Mail to the Regional Director for Region 20 signedcopies of the aforementioned notice for posting by LibertyHouse/Rhodes, if it is willing,in places where notices toemployees are customarily posted.Copies of said notice,provided by the Regional Director, after being signed bythe Respondent as indicated,shall be returned forthwith tothe Regional Director.(c)Notify saidRegionalDirector, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.11 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.12Therecord indicates that the Respondent was picketingLibertyHouse/Rhodes on September18, 1975, the close ofthe hearing.To effectu-ate the policiesof the Act, the 1-year banagainst the picketing shall run forIyear from the day when the illegal picketing was, or will be,discontinued.If, in fact,such picketing continued after September18, 1975,the recom-mended Order herein shall be amended on motion so as to require theRespondent to cease and desist from picketingfor a period of 1 year fromthe date of the actual cessation of such picketing.13 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of the United StatesCourt ofAppeals Enforcingan Order ofthe NationalLaborRelations Board."